Citation Nr: 0115671	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  98-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant became permanently incapable of self-
support before reaching the age of 18 years on July [redacted], 1965.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from May 
1944 to February 1946 and from September 1946 to July 1947.  
He died in November 1989.  The appellant is his daughter.  
She appealed to the Board of Veterans' Appeals (Board) from a 
January 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, which 
determined that she was not entitled to dependency and 
indemnity compensation (DIC), death pension, and 
accrued benefits as the veteran's child because she was not 
permanently incapable 
of self-support before reaching the age of 18 years on July 
[redacted], 1965.


FINDINGS OF FACT

1.  The appellant was born on July [redacted], 1947.

2.  During 1951, and later from 1958 to 1962, the appellant 
received treatment for residuals of polio that were affecting 
her right lower extremity.

3.  Despite the polio, the appellant was not permanently 
incapable of self-support by reason of physical or mental 
impairment prior to turning 18 on July [redacted], 1965.


CONCLUSION OF LAW

The criteria have not been met for consideration of the 
appellant as a helpless child of the veteran.  38 U.S.C.A. 
§ 101(4)(A) (West 1991); 38 C.F.R. §§ 3.57, 3.356, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1989, only a few days after his death, the RO 
granted the veteran's claim for special monthly pension (SMP) 
based on his need for the regular aid and attendance (A&A) of 
another person.

Under VA regulations, a child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death or an 
illegitimate child; and (i) is under the age of 18 years; or 
(ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction in an approved 
educational institution.  See 38 U.S.C.A. § 101(4)(A); 
38 C.F.R. §§ 3.57(a), 3.356 (2000).

The appellant is alleging entitlement to VA benefits, as the 
veteran's helpless child, because she became permanently 
incapable of self-support before reaching the age of 18 years 
on July [redacted], 1965 (records show that she was born on July [redacted], 
1947).  Unfortunately, however, the medical and other 
evidence of record does not substantiate her allegations 
concerning this, so her claim must be denied.

According to medical records obtained from the Shriners 
Hospital in Shreveport, Louisiana, the appellant initially 
was seen at that facility in January 1958 for complaints of 
marked atrophy in her right thigh, calf, and leg, as compared 
to her left lower extremity.  She reportedly also had 
received treatment for this a few years earlier, in 1951, at 
another facility (Charity Hospital), as a residual of 
poliomyelitis-which often is simply referred to as 
"polio."

The appellant continued to receive treatment at the Shriners 
Hospital on various subsequent occasions from 1958 to 1962, 
and that involved undergoing surgery several times for a 
triple arthrodesis to have her right ankle fused for 
stability, with a later revision, as well as having her left 
distal femoral and proximal tibial epiphyses stapled, a Yount 
Fasciotomy of her right knee, and a supracondylar osteotomy 
to straighten a pronating angular varus or valgus deformity 
in her right knee and femur.  She also received a wedge for 
her shoe to compensate for a difference in the length of her 
right leg, compared to her left leg, and her doctors also 
considered transplanting tendons to her patella to improve 
the extension of her right knee, but there is no indication 
that she actually underwent that latter procedure.  And when 
last treated at the Shriners Hospital in June and August 
1962, her status had improved.  She had achieved very good 
results from her surgery, and although she still had a 
discrepancy in the length of her right leg, compared to her 
left leg, requiring that she continue using the wedge, her 
gait had improved significantly-in fact, so much so that her 
doctors described it as "excellent," considering the 
flailness of her left lower extremity.  Her doctors also 
indicated that she could begin wearing shoes of her choice, 
even if they had a slight heel, and that she did not need a 
brace.  Her doctors further indicated that, although she 
would never be able to wear a completely high heel shoe 
because of her lack of knee control, she nonetheless did not 
necessarily need a corrective shoe, either, requiring only a 
little build up of her heel with a wedge.  Lastly, her 
doctors indicated that she could engage in the activities of 
her choice, albeit as tolerated, and that she did not need to 
return for a follow-up evaluation until the following year, 
in June 1963, unless she experienced difficulty prior to 
then.  And there is no indication that she did or that she 
requested or received any follow-up treatment until many 
years later-long after she turned 18 on July 30, 1965.  So 
the substantial body of more recent medical evidence that she 
has submitted to support her claim, showing additional 
treatment on various occasions since 1987 for a whole litany 
of medical problems-including, of particular note, further 
instability in her right leg as a residual of the polio, to 
the point that she now is confined to a wheelchair-
unfortunately has no direct bearing on whether she actually 
was permanently incapable of self-support many years earlier 
during the relevant time in question (i.e., prior to her 18th 
birthday on July 30, 1965).  The preponderance of the medical 
and other evidence of record indicates that she was not.

In denying the claim, the Board realizes there has been a 
significant change in the law during the pendency of this 
appeal-as a result of the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  This 
law, among other things, eliminated the concept of a well-
grounded claim and redefined VA's obligations insofar as 
notifying the appellant of evidence needed to substantiate 
the allegations and assisting the appellant in obtaining 
evidence supporting the claim.  Here, however, records show 
the RO has sent the appellant several letters to assist her 
in developing her claim by obtaining evidence supporting her 
allegations-including in November 1997 and more recently in 
March 2000.  The RO also duly apprised her of the reasons and 
bases for its decision in January 1998 and sent her a 
statement of the case (SOC) in May 1998 discussing the 
rationale of the decision as applied to the governing legal 
authority and the requirements for establishing her 
entitlement to VA benefits as the veteran's daughter.  The RO 
later reiterated the basis of the decision when providing her 
supplemental statements of the case (SSOCs) in June 1998 and 
July 2000.  Furthermore, at her request, the RO scheduled her 
for hearings.  The initial hearing was to take place in June 
1998, but she failed to report, and she also failed to report 
for her more recent hearing scheduled for May 2001.  And that 
was despite the RO sending her another notice of the hearing 
in April 2001 to her new address, after having sent the 
original notice to her old address in March 2001.  She also 
has had ample opportunity on other occasions during the 
course of her appeal to identify or submit supporting 
evidence, but she has not done so, and the RO obtained all of 
the medical evidence that she identified as relevant to her 
claim, and which required her authorization to permit the 
release of confidential records.  In those instances when she 
did not respond to the RO's request for the authorization 
forms, the RO had no feasible means of obtaining the evidence 
that she had mentioned.  So she is not prejudiced by the 
Board going ahead and deciding her claim without first 
remanding her case to the RO.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant.); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (... remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided.)


ORDER

The appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

